By the Court.

The Common Pleas very properly allowed the statute to be given in evidence under the general issue. The action was commenced before a justice of the peace ; and the construction of the provision in the statute describing the powers of justices, cited in the argument, and the practice under it, has uniformly been to admit every thing, not matter in * abatement merely, to be given in evidence. The words justification or excuse in that act mean every matter which may bar the plaintiff’s right to recover, whether requiring a special plea by the common law or not.
The evidence offered by the plaintiffs in the case before us, with a view to take it out of the statute, viz., that they made a demand to which the defendant would not agree, certainly had no tendency to produce the effect, and was therefore properly rejected by the court.

Judgment affirmed.